Name: Commission Regulation (EEC) No 2303/88 of 26 July 1988 fixing the minimum price applicable to dried grapes during the marketing year 1988/89 as well as the countervailing charges to be imposed where that price is not observed
 Type: Regulation
 Subject Matter: prices;  tariff policy;  foodstuff
 Date Published: nan

 27. 7. 88 Official Journal of the European Communities No L 201 /43 COMMISSION REGULATION (EEC) No 2303/88 of - 26 July 1988 fixing the minimum price applicable to dried grapes during the marketing year 1988/89 as well as the countervailing charges to be imposed where that price is not observed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty -establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2247/88 (2), and in particular Article 9 (6) thereof, Whereas, in accordance with Article 9 (2) of Regulation (EEC) No 426/86, the minimum import price for dried grapes shall be determined having regard to :  the free-at-frontier price on import into the Community,  the prices obtaining in international trade,  the situation on the internal Community market,  the trend of trade with third countries ; Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 2089/85 of 23 July 1985 laying down general rules relating to the system of minimum import prices for dried grapes (3) provides that countervailing charges shall be fixed by reference to a scale of import prices ; whereas the maximum countervailing charge shall be determined on the basis of the most favourable prices applied on the world market for significant quantities by the most representative non-member countries ; Whereas a minimum import price must be fixed for currants and other dried grapes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum import price applicable to dried grapes during the marketing year 1988/89 shall be as set out in Annex I. 2. The countervailing charge to be imposed where the minimum import price referred to in paragraph 1 is not observed, shall be as set out in Annex II . Article 2 This Regulation shall enter into force on 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2. 1986, p . 1 . 0 OJ No L 198 , 26. 7. 1988 . 0 OJ No L 197, 27. 7. 1985, p . 10 . No L 201 /44 Official Journal of the European Communities 27. 7. 88 ANNEX I Minimum import prices (ECU/tonne) CN code Description Minimum import price 0806 20  Dried grapes :   In immediate containers of a net capacity of 2 kg or less : 0806 20 11 0806 20 19    Currants    Other   Other : 1 002,85 1 049,14 0806 20 91 0806 20 99    Currants    Other 855,86 895,36 ANNEX II Countervailing charges 1 . Currants falling within CN code 0806 20 11 (ECU/tonne) Import price applied Countervailing charge to be levied less than but not less than 1 002,85 992,82 972,76 942,68 912,59 992,82 972,76 942,68 912,59 1 0,03 30,08 60,17 90,26 233,94 2. Currants falling within CN code 0806 20 91 (ECU/tonne) Import price applied Countervailing charge to be levied less than but not less than 855,86 847,30 8,56 84730 830,18 25,67 830,18 804,51 51,35 804,51 778,83 77,03 778,83 \ 86,95 3. Dried grapes falling within CN code 0806 20 19 (ECU/tonne) Import . price applied Countervailing charge to be levied . less than but not less than 1 049,14 1 038,65 10,49 1 038,65 1 017,66 31,47 1 017,66 986,19 62,95 986,19 954,72 94,42 954,72 280,23 27. 7. 88 Official Journal of the European Communities No L 201 /45 4. Dried grapes falling within cope CN 0806 20 99 (ECU/tonne) Import price applied Countervailing charge to be levied less than but not less than 895,36 886,41 8,95 886,41 868,50 26,86 868,50 841,64 53,72 841,64 814,78 80,58 814,78 126,45